EXHIBIT 10.16
SEVERANCE PROTECTION AGREEMENT
This Severance Protection Agreement (the “Agreement”) is made and entered into
by and between John Oechsle (the “Employee”) and DigitalGlobe, Inc., a Delaware
corporation (the “Company”), effective as of April 15, 2010.
RECITALS

A.  
Employee is being hired as a member of the Company’s executive and management
team.
  B.  
The Company’s Board of Directors (the “Board”) believes that it is in the best
interests of the Company and its stockholders to provide Employee with a
severance benefit in the event Employee’s employment is terminated without Cause
(as defined below) or Employee resigns his or her employment for Good Reason (as
defined below) in order to avoid distraction of Employee due to uncertainty
about his or her future role with the Company.
  C.  
The Company wishes to provide Employee with certain protections with respect to
Employee’s stock option awards in the event the event Employee’s employment is
terminated without Cause (as defined below) or Employee resigns his or her
employment for Good Reason (as defined below)
  D.  
To accomplish the foregoing objectives, the Board has directed the Company, upon
execution of this Agreement by Employee, to agree to the terms provided in this
Agreement.
  E.  
Certain capitalized terms used in the Agreement are defined in Section 5 below.
     
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Employee by the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
  1.  
At-Will Employment; Term of Agreement. The Company and Employee acknowledge that
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. Nothing in this Agreement shall confer upon Employee any right
to continued employment with the Company or any successor to the Company. If
Employee’s employment terminates for any reason, Employee shall not be entitled
to any payments or benefits other than as provided by this Agreement, or as may
otherwise be available in accordance with the terms of Employee’s other written
employment-related agreements with the Company (if any) and/or the Company’s
established employee plans and written policies at the time of termination
(collectively, the ''Other Severance-Related Agreements”). The terms of this
Agreement shall terminate upon the earliest of (i) the date on which Employee
ceases to be employed by the Company other than because of an involuntary
termination without Cause or resignation for Good Reason, (ii) the date that all
obligations of the parties hereunder have been satisfied, (iii) two (2) years
following the closing of any Change in Control if a Change in Control has closed
on or prior to June 1, 2011, or (iv) June 1, 2011 if no Change in Control has
closed as of such date. A termination of the terms of this Agreement pursuant to
the preceding sentence shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits on account of a termination of employment occurring prior to the
termination of the term of this Agreement.
  2.  
Severance.

  a)  
Involuntary Termination Benefit — Termination Prior to a Change in Control. Upon
Employee’s involuntary termination of employment by the Company (other than a
termination for Cause or due to death or Disability) or Employee’s termination
of employment with the Company for Good Reason prior to a Change in Control,
Employee shall be entitled to a lump sum payment in an amount equal to one
(1) times the sum of (i) Employee’s annual Base Salary as of the date of such
termination, plus (ii) Employee’s Bonus Amount.

 

 



--------------------------------------------------------------------------------



 



  b)  
Involuntary Termination Benefit — Termination Upon or Following a Change in
Control. Upon Employee’s involuntary termination of employment by the Company
(other than a termination for Cause or due to death or Disability) or Employee’s
termination of employment with the Company for Good Reason upon or following a
Change in Control, Employee shall be entitled to a lump sum payment in an amount
equal to one and one-half (1.5) times the sum of (i) Employee’s annual Base
Salary as of the date of such termination, plus (ii) Employee’s Bonus Amount.

  c)  
Welfare Benefits. In the event Employee is entitled to benefits pursuant to
Section 2.1 or 2.2 above, the Company shall continue to provide all welfare
benefits provided to Employee immediately before such termination (including,
without limitation, health and life insurance, but excluding disability
insurance) for a period following Employee’s termination of employment equal to
the period with respect to which Employee’s Base Salary is paid as severance, at
the Company’s sole cost; provided, however, that to the extent Employee becomes
re-employed and eligible for benefits with another employer prior to the
expiration of such period, Employee will elect such benefits and promptly notify
the Company so that the Company will have no further obligation to provide
benefits under this Section 2.3 unless, and then only to the extent that, the
benefits that are being provided by the Company are more favorable than such
benefits provided by the other company.

  d)  
Treatment of Equity Awards Upon a Change in Control. Upon the occurrence of a
Change in Control, all of Employee’s equity awards in the Company (including
without limitation, any stock options, restricted stock units, and restricted
stock awards) shall vest and, to the extent applicable, shall (i) become
exercisable and (ii) remain outstanding for the period specified in the
applicable award agreement.

  e)  
Accrued Obligations. In all events, promptly following Employee’s termination of
employment for any reason, the Company shall pay to Employee (or, as applicable,
Employee’s estate): (a) any unpaid portion of Employee’s accrued Base Salary and
accrued Paid Time Off; (b) any amounts payable to Employee pursuant to the terms
of any pension or welfare benefit plan, and (c) any expense reimbursements
payable pursuant to the Company’s reimbursement policy.

3.  
Release of Claims. The payment and provision of any and all severance benefits
pursuant to this Agreement shall be conditioned upon and subject to execution of
a Release of Claims by Employee in the form attached to this Agreement as
Exhibit A (the “Release of Claims”) within the time period after the effective
date of Employee’s termination of employment specified in the Release of Claims.
All lump-sum payments due pursuant to this Agreement shall be paid sixty
(60) days after the effective date of Employee’s termination of employment,
provided that Employee signs and returns the Release of Claims to the Company
within the time period specified in the Release of Claims and does not revoke
such Release of Claims to the extent a revocation option is provided in such
Release of Claims. The payments described in Section 2.5 are not subject to
Employee’s execution of a Release of Claims.

4.  
Termination for Cause; Voluntary Resignation Other Than for Good Reason; Death
or Disability. Upon Employee’s termination for Cause or Employee’s voluntary
resignation other than for Good Reason, or Employee’s termination of employment
due to death or Disability, Employee shall not be entitled to any severance
payments or to any other benefit under the terms of this Agreement.

5.  
Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

  a)  
Base Salary. “Base Salary” shall mean Employee’s gross annualized base salary at
the time of termination of employment, excluding any relocation allowance,
bonuses or incentive compensation, or similar benefits provided for under that
certain offer letter dated March 22, 2010 between Employee and the Company
(“Offer Letter”).

  b)  
Bonus Amount. “Bonus Amount” shall mean the average of actual annual cash
bonuses payable to Employee under any Company “Success Sharing Plan” or similar
program with respect to the two fiscal years immediately preceding the year
which the Employee’s employment terminates (or, if Employee was an employee for
less than two full fiscal years preceding such termination, Employee’s actual
annual cash bonus for the fiscal year preceding the year of termination);
provided, however, in the event Section 2.2 applies, the Bonus Amount shall be
the Employee’s target cash bonus for the year in which the Change in Control
occurs. In no event shall the Initial Option Grant provided for under the Offer
Letter, any other equity-based compensation provided to Employee at any time
(including without limitation any stock options or restricted stock (if any)
granted to Employee at any time as a long-term incentive award under any Success
Sharing Plan or otherwise), any other cash incentive awards granted outside of
an approved Success Sharing Plan or similar program (if any), or any other
amounts, be considered as part of the “Bonus Amount”.

 

 



--------------------------------------------------------------------------------



 



  c)  
Change in Control. “Change in Control” shall mean the occurrence of any of the
following events:

  i)  
Any person (other than persons who are employees of the Company at any time more
than one year before a transaction) becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities. In applying
the preceding sentence, (A) securities acquired directly from the Company or its
affiliates by or for the person shall not be taken into account, and (B) an
agreement to vote securities shall be disregarded unless its ultimate purpose is
to cause what would otherwise be Change in Control, as reasonably determined by
the Board;

  ii)  
The Company consummates a merger, or consolidation of the Company with any other
corporation unless: (a) the voting securities of the Company outstanding
immediately before the merger or consolidation would continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; and (b) no person (other than persons who are
employees at any time more than one year before a transaction) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

  iii)  
The stockholders of the Company approve an agreement for the sale or disposition
by the Company of all, or substantially all, of the Company’s assets; or

  iv)  
The stockholders of the Company approve a plan or proposal for liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

  d)  
Cause. “Cause” shall mean:

  i)  
conviction of a felony or a crime involving fraud or moral turpitude; or
    ii)  
theft, material act of dishonesty or fraud, intentional falsification of any
employment or Company records, or commission of any criminal act which impairs
Employee’s ability to perform appropriate employment duties for the Company; or
    iii)  
intentional or reckless conduct or gross negligence materially harmful to the
Company or the successor to the Company after a Change in Control, including
violation of a non-competition or confidentiality agreement; or
    iv)  
willful failure to follow lawful instructions of the person or body to which
Employee reports; or

 

 



--------------------------------------------------------------------------------



 



  v)  
gross negligence or willful misconduct in the performance of Employee’s assigned
duties. Cause shall not include mere unsatisfactory performance in the
achievement of Employee’s job objectives; or
    vi)  
Employee’s failure to relocate to the Company’s headquarters office in Longmont,
Colorado within 120 days, or such other time as may be agreed by the Company and
Employee, following the Company’s request.

  e)  
Disability. “Disability” means a physical or mental illness, injury, or
condition that prevents Employee from performing substantially all of Employee’s
duties associated with Employee’s position or title with the Company for at
least 90 days in a 12-month period.

  f)  
Resignation for Good Reason. Resignation for “Good Reason” shall mean Employee’s
voluntary termination, upon 30 days prior written notice to the Company promptly
following:

  i)  
a material reduction in Employee’s job duties, responsibilities and requirements
inconsistent with Employee’s position with the Company and Employee’s prior
duties, responsibilities and requirements;
    ii)  
any reduction of Employee’s base compensation; or

  iii)  
once Employee has relocated to the Longmont, Colorado office, the Employee’s
refusal to relocate to another Company facility or location more than thirty
(30) miles from such Company’s headquarters location;

6.  
Golden Parachute Provisions. If Employee becomes entitled to the payments,
benefits and equity acceleration described in Sections 2.1 through 2.4 and such
payments and benefits, together with any other payments or transfers of property
(collectively the “Severance Payments”), constitute “parachute” payments under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), then
the Company shall pay an additional amount (the “Gross-Up Payment”) to Employee.
The Gross-Up Payment shall be equal to the amount necessary so that the net
amount retained by Employee, after subtracting the parachute excise tax imposed
by Section 4999 of the Code, as amended, or any successor statute then in effect
(the “Excise Tax”), and after also subtracting all federal, state or local
income tax, FICA tax and Excise Tax on the Gross-Up Payment, shall be equal to
the net amount Employee would have retained if no Excise Tax has been imposed
and no Gross-Up Payment had been paid. The amount of the Gross-Up Payment shall
be determined in good faith by nationally recognized registered public
accountants or tax counsel selected by the Company, who shall apply the
following assumptions: (i) Employee shall be treated as paying federal income
taxes at the highest marginal rate in the calendar year in which the Gross-Up
Payment is made, and (ii) Employee shall be treated as paying state and local
income taxes at the highest marginal rate(s) in the calendar year in which the
Gross-Up Payment is made in the locality of Employee’s residence as of the
effective date of Employee’s termination or resignation, net of the maximum
reduction in federal income taxes that could be obtained from deducting those
state and local taxes. The Gross-Up Payment shall be made within five business
days after the effective date of Employee’s termination or resignation, provided
that if the Gross-Up Payment cannot be determined within that time, the Company
shall pay Employee within that time an estimate, determined in good faith by the
Company, of the minimum amount of the Gross-Up Payment and shall pay the
remainder (plus interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount can be determined but in no event later than the
30th day after the effective date of Employee’s termination or resignation. If
the estimated payment is more than the amount later determined to have been due,
the excess (plus interest at the rate provided in Section 1274(b)(2)(B) of the
Code) shall be repaid by Employee within five business days after written
demand. In all events, any Gross-Up Payment made pursuant to this Section 6
shall be paid to Employee no later than the end of the calendar year following
the year in which the related taxes are remitted to the applicable taxing
authority. If the actual Excise Tax imposed is less than the amount that was
taken into account in determining the amount of the Gross-Up Payment, Employee
shall repay at the time that the amount of the reduced Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to that reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax, FICA
tax and federal, state and local income tax imposed on the portion of the
Gross-Up Payment being repaid by Employee, to the extent the repayment results
in a reduction in or refund of Excise Tax, FICA tax or federal, state or local
income tax), plus interest on the amount of the repayment at the rate provided
in Section 1274(b)(2)(B) of the Code. If the actual Excise Tax imposed is more
than the amount that was taken into account in determining the amount of the
Gross-Up Payment, the Company shall make an additional Gross-Up Payment in
respect of such excess (plus interest at the rate provided in
Section 1274(b)(2)(B) of the Code) at the time that the amount of the excess is
finally determined.

 

 



--------------------------------------------------------------------------------



 



7.  
Successors. Any successor to the Company (whether direct or indirect and whether
by purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
The terms of this Agreement and all of Employee’s rights hereunder shall inure
to the benefit of, and be enforceable by, Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

8.  
Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Employee shall be addressed to
Employee at the home address which Employee most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

9.  
Proprietary Information. Invention and Non-Competition Agreement. Employee
acknowledges and agrees that the provision of benefits hereunder by the Company
is subject to Employee’s compliance with the Company’s Proprietary information,
Invention and Non-Competition Agreement attached hereto as Exhibit B, and that
no benefits shall be provided hereunder in the event Employee violates such
Agreement.
  10.  
Miscellaneous Provisions.

  a)  
No Duty to Mitigate. Employee shall not be required to mitigate the amount of
any benefit contemplated by this Agreement (whether by seeking new employment or
in any other manner), nor, except as otherwise provided in this Agreement
(including without limitation, Section 2.3 and Section 10(d)), shall any such
benefit be reduced by any earnings or benefits that Employee may receive from
any other source.

  b)  
Waiver. No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Employee and by an authorized officer of the Company (other than Employee).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

  c)  
Entire Agreement. This Agreement constitutes the entire understanding between
the parties with respect to Employee’s severance pay, benefits and privileges in
the event of a termination of Employee’s employment with the Company,
superseding all negotiations, prior discussions and agreements, written or oral,
concerning said severance arrangements, other than the Other Severance-Related
Arrangements.

  d)  
Non-Duplication of Benefits. Any compensation or benefits payable under the
terms of this Agreement will be offset and not augmented by other compensation
or benefits of the same or similar type payable under any Other Severance-
Related Arrangement or under applicable law. It is intended that this Agreement
not duplicate benefits Employee is entitled to under the Company’s regular
severance policy, any related polities, any other contracts, agreements or
arrangements between Employee and the Company, or applicable law.

  e)  
Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Colorado without
reference to conflict of laws provisions.

  f)  
Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefore to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

 

 



--------------------------------------------------------------------------------



 



  g)  
Jurisdiction. Venue and Waiver of Jury Trial. EMPLOYEE AND THE COMPANY AGREE
THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
AGREEMENT, ITS VAUDITY OR PERFORMANCE, AT THE SOLE OPTION OF EMPLOYEE AND THE
COMPANY, ‘THEIR SUCCESSORS AND ASSIGNS, SHALL BE INITIATED AND PROSECUTED AS TO
ALL PARTIES AND THEIR HEIRS, SUCCESSORS AND ASSIGNS IN DENVER, COLORADO.
EMPLOYEE AND THE COMPANY EACH CONSENTS TO AND SUBMITS TO THE EXERCISE OF
JURISDICTION OVER HIS/HER OR ITS PERSON BY ANY COURT SITUATED IN DENVER,
COLORADO, HAVING JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY REGISTERED MAIL DIRECTED TO EMPLOYEE AND THE COMPANY AT THEIR
ADDRESSES SET FORTH ABOVE AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE (5) BUSINESS DAYS AFTER SUCH PROCESS SHALL HAVE BEEN DEPOSITED IN THE U.S.
MAIL, POSTAGE PREPAID. EACH PARTY WAIVES TRIAL BY JURY, ANY OBJECTION BASED ON
FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.

  h)  
Legal Fees and Expenses. The parties shall bear their own expenses, legal fees
and other fees incurred in connection with this Agreement.

  i)  
No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (I) shall be void.

  j)  
Employment Taxes. Any payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.

  k)  
Assignment by Company. The Company may assign its rights under this Agreement to
an affiliate, and an affiliate may assign its rights under this Agreement to
another affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment. In the case of any such
assignment, the term “Company” when used in a section of this Agreement shall
mean the corporation that actually employs Employee.

  l)  
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

  m)  
Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted and construed consistently
with such intent. The payments to Employee pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A- 1(b)(4), and for this purpose each payment shall be
considered a separate payment. In the event the terms of this Agreement would
subject Employee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Employee shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to Employee’s “termination of employment,” such term shall be deemed
to refer to Executive’s “separation from service,” within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement,
if Employee is a “specified employee,” as defined in Section 409A of the Code,
as of the date of Executive’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Employee’s separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Employee’s death.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

     
DIGITALGLOBE, INC.
  JOHN OECHSLE
 
   
/s/ Julie Knudson
  /s/ John Oechsle
 
   
By: Julie Knudson
  Employee Signature
Title: VP, Human Resources
   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE OF CLAIMS
This Release of Claims is entered into by and between DigitalGlobe, Inc., a
Colorado corporation (the “Company”), and John Oechsle (“Employee”). It is
entered into pursuant to the terms of a Severance Protection Agreement (the
“Agreement”) between Employee and Company dated April 15, 2010 and in order to
resolve amicably all matters between Employee and the Company concerning the
Agreement and Employee’s termination of employment with the Company and benefits
payable to Employee under the terms of the Agreement.

1.  
Termination of Employment. Employee’s employment with the Company has been
terminated as a result of a Change in Control, an involuntary termination
without Cause or a voluntary resignation for Good Reason, as defined in the
Agreement, by which Employee became eligible for benefits upon termination of
employment.
  2.  
Severance Pay. Provided that Employee executes this Agreement within 21 days
after the termination of Employee’s employment with the Company and Employee
does not revoke this Agreement in accordance with Paragraph 10 of this
Agreement, the Company agrees to pay to Employee all monetary amounts due to
Employee under the terms of the Agreement, at the time specified therein.
Employee is also eligible for certain other continuation of benefits under the
terms of the Agreement. Employee acknowledges that Employee has no entitlement
to said benefits except according to the terms of the Agreement, which includes
a requirement that Employee execute this Release of Claims.
  3.  
Sole Entitlement. Employee acknowledges and agrees that no other monies or
benefits are owing to Employee except as set forth in the Agreement.
  4.  
Return of Property and Documents. Employee states that Employee has returned to
the Company all property and documents of the Company which were in Employee’s
possession or control, including without limitation access cards,
Company-provided credit cards, computer equipment and software.
  5.  
Confidentiality, Nondisparagement, Noncompetition, and Nonsolicitation
Agreement. Employee agrees to able by the terms of any confidentiality,
nondisparagement, nonsolicitation, and non-competition agreement(s) that
Employee previously executed in connection with his or her employment with the
Company. Employee agrees not to make any communications or engage in any conduct
that is or can reasonably be construed to be disparaging of the Company, its
officers, directors, employees, agents, stockholders, products or services. The
Company agrees not to make any communications or engage in any conduct that is
or can reasonably be construed to be disparaging to Employee. For a period of
two (2) years following Employee’s termination of employment with the Company,
Employee agrees not to solicit, directly or indirectly, any employees of the
Company, for employment with any other employer.
  6.  
Release. Employee (for him/herself, his/her agents, heirs, successors, assigns,
executors and/or administrators) does hereby and forever release and discharge
the Company and its past and present parent, subsidiary and affiliated
corporations, divisions or other related entities, as well as the successors,
shareholders, officers, directors, heirs, predecessors, assigns, agents,
employees, attorneys and representatives of each of them, past or present
(hereinafter the “Releasees”) from any and all causes of action, actions,
judgments, liens, debts, contracts, indebtedness, damages, losses, claims,
liabilities, rights, interests and demands of whatsoever kind or character,
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
court or before any state or federal agency or other governmental entity, which
Employee has or may have against any released person or entity by reason of any
and all acts, missions, events or facts occurring or existing prior to the date
hereof, including, without limitation, all claims attributable to the employment
of Employee, all claims attributable to the termination of that employment, and
all claims arising under any federal, state or other governmental statute,
regulation or ordinance or common law, such as, for example and without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act which prohibits
discrimination on the basis of age over 40, and wrongful termination claims,
excepting only those obligations expressly recited to be performed hereunder.

 

 



--------------------------------------------------------------------------------



 



In light of the Intention of Employee (for him/herself, his/her agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Employee expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation.
Section 1542 reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Employee from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Employee acknowledges that, in accordance with this
Release, he or she has no right to recover any monies on behalf of him/herself,
his/her agents, heirs, successors, assigns, executors and/or administrators in
connection with, or as a result of, such charge, investigation, or proceeding.

7.  
No Actions Pending. Employee agrees that he/she has not filed, nor will he/she
file in the future, any claims, actions or lawsuits against any of the Releasees
relating to Employee’s employment with the Company, or the termination thereof.
  8.  
No Admissions. Nothing contained herein shall be construed as an admission of
wrongdoing or liability by any party hereto.
  9.  
Entire Agreement; Miscellaneous. This Agreement constitutes a single integrated
contract expressing the entire agreement of the parties with respect to the
subject matter specifically addressed herein and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. There are no other agreements, written or oral, express
or implied, between the parties hereto, concerning the subject matter hereof,
except as set forth herein. This Agreement may be amended or modified only by an
agreement in writing, and it shall be interpreted and enforced according to the
laws of the State of Colorado. Should any of the provisions of the Agreement be
determined to be invalid by a court of competent jurisdiction, it is agreed that
this shall not affect the enforceability of the other provisions herein.
  10.  
Waiting Period and Right of Revocation. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS
AWARE AND IS HEREBY ADVISED THAT EMPLOYEE HAS THE RIGHT TO CONSIDER THIS
AGREEMENT FOR TWENTY-ONE DAYS BEFORE SIGNING IT, ALTHOUGH EMPLOYEE IS NOT
REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY PERIOD; AND THAT IF EMPLOYEE SIGNS
THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS, EMPLOYEE IS WAIVING
THIS RIGHT FREELY AND VOLUNTARILY. EMPLOYEE ALSO ACKNOWLEDGES THAT EMPLOYEE IS
AWARE AND IS HEREBY ADVISED OF EMPLOYEE’S RIGHT TO REVOKE THIS AGREEMENT FOR A
PERIOD OF SEVEN DAYS FOLLOWING THE SIGNING OF THIS AGREEMENT AND THAT IT SHALL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED. TO
REVOKE THIS AGREEMENT, EMPLOYEE MUST NOTIFY THE COMPANY IN WRITING WITHIN SEVEN
DAYS OF SIGNING IT.
  11.  
Attorney Advice. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS AWARE OF EMPLOYEE’S
RIGHT TO CONSULT AN ATTORNEY, THAT EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY, AND THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY,
IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT.

 

 



--------------------------------------------------------------------------------



 



12.  
Understanding of Agreement. Employee states that Employee has carefully read
this Agreement, that Employee fully understands its final and binding effect,
that the only promises made to Employee to sign this Agreement are those stated
above, and that Employee is signing this Agreement voluntarily.

         
Dated:  
       
 
       
 
  John Oechsle    

         
Dated:
       
DIGITALGLOBE, INC.
       
 
        By: Julie Knudson
Title: Vice President, Human Resources

 

 